DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 (line 5), “focal length EFLT.,” should be changed to --focal length EFLT,--.
Claim 16 (line 2), claim 20 (line 2), “smaller than 1.5d5” should be changed to --smaller than 1.5d5.--.
Claims 2-20 are objected as being dependent from claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 8 of U.S. Patent No. 11,287,668 in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33).
Regarding claim 1, Patent Claim 1, discloses a camera system, comprising:
a)    a Wide camera that includes a Wide lens with an effective focal length EFLW and a total track length TTLW (Patent Claim 1, lines 2-4), and
b)    a Tele camera that includes a Tele lens with five lens elements along a Tele lens optical axis and with an effective focal length EFLT, a total track length TTLT and a F number smaller than 3.2 (Patent Claim 1, lines 5-8),
wherein the camera system is a dual-aperture zoom camera (Patent Claim 1, line 1),
and wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm (Patent Claim 1, lines 11-13).
Patent Claim 1 fails to disclose wherein a ratio e = EFLT / EFLW is in the range 1.3-2.0, and wherein EFLW is in the range 2.5-6mm and wherein EFLT is in the range 5-12mm.
However, Applicant Admitted Prior Art (Specification, Back Ground Section, Figure 1, page 1, line 20 to page 2, line 33) discloses EFLW is 3.5 mm (i.e., in the range 2.5-6mm) and EFLT is 7 mm (i.e., in the range 5-12mm); the ratio e = EFLT / EFLW = 7/3.5 = 2 (i.e., in the range 1.3-2.0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Applicant Admitted Prior Art in order to obtain compact dual-lens digital cameras.

Regarding application claim 2, all the limitations of application claim 2 are encompassed in Patent Claim 3.

Regarding application claim 3, all the limitations of application claim 3 are encompassed in Patent Claim 4.

Regarding application claim 4, all the limitations of application claim 4 are encompassed in Patent Claim 8.

Claims 1, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10,288,896 in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33).
Regarding claim 1, Patent Claims 1 and 2, discloses a camera system, comprising:
a)    a Wide camera that includes a Wide lens with an effective focal length EFLW and a total track length TTLW (Patent Claim 1, lines 2-4), and
b)    a Tele camera that includes a Tele lens with five lens elements along a Tele lens optical axis and with an effective focal length EFLT, a total track length TTLT and a F number smaller than 3.2 (Patent Claim 1, lines 5-8),
wherein the camera system is a dual-aperture zoom camera (Patent Claim 1, line 1),
and wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm (Patent Claim 2, lines 1-3).
Patent Claims 1 and 2 fail to disclose wherein a ratio e = EFLT / EFLW is in the range 1.3-2.0, and wherein EFLW is in the range 2.5-6mm and wherein EFLT is in the range 5-12mm.
However, Applicant Admitted Prior Art (Specification, Back Ground Section, Figure 1, page 1, line 20 to page 2, line 33) discloses EFLW is 3.5 mm (i.e., in the range 2.5-6mm) and EFLT is 7 mm (i.e., in the range 5-12mm); the ratio e = EFLT / EFLW = 7/3.5 = 2 (i.e., in the range 1.3-2.0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claims 1 and 2 by the teaching of Applicant Admitted Prior Art in order to obtain compact dual-lens digital cameras.

Regarding application claim 5, all the limitations of application claim 5 are encompassed in Patent Claim 1 (lines 15-17).

Claims 1, 2, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 10,288,896 in view of and Parulski et al. (US 7,859,588) further in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33).
Regarding claim 1, Patent Claims 1 and 3, discloses a camera system, comprising:
a)    a Wide camera that includes a Wide lens with an effective focal length EFLW and a total track length TTLW (Patent Claim 1, lines 2-4), and
b)    a Tele camera that includes a Tele lens with five lens elements along a Tele lens optical axis and with an effective focal length EFLT, a total track length TTLT and a F number smaller than 3.2 (Patent Claim 1, lines 5-8, 12-17),
wherein the camera system is a dual-aperture zoom camera (Patent Claim 1, line 1),
wherein a ratio e = EFLT / EFLW is in the range 1.3-2.0 (Patent Claim 3, lines 1-3).
Patent Claims 1 and 3 fail to disclose wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.
However, Parulski et al. discloses a dual lens camera which includes telephoto lens 616 associated image sensor 618 (i.e., Tele camera) and wide angle lens 612 associated image sensor 614 (i.e., Wide camera), the Tele camera and Wide cameras have the same the “z” dimension 630, this indicates that the height different between Tele camera and Wide cameras is zero which is smaller than 1.65 mm (figures 15A-16B, column 23, line 28 to column 24, line 35), which corresponds to limitation “wherein a height difference between the Tele and Wide cameras is smaller than 1.65 mm.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claims 1 and 3 by the teaching of Parulski et al. in order to avoid the light blocking due to the height of the adjacent camera higher.
Patent Claims 1 and 2 and Parulski et al. fail to disclose wherein EFLW is in the range 2.5-6mm and wherein EFLT is in the range 5-12mm.
However, Applicant Admitted Prior Art (Specification, Back Ground Section, Figure 1, page 1, line 20 to page 2, line 33) discloses EFLW is 3.5 mm (i.e., in the range 2.5-6mm) and EFLT is 7 mm (i.e., in the range 5-12mm); the ratio e = EFLT / EFLW = 7/3.5 = 2 (i.e., in the range 1.3-2.0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claims 1 and 3 and Parulski et al.  by the teaching of Applicant Admitted Prior Art in order to obtain compact dual-lens digital cameras.

Regarding application claim 2, all the limitations of application claim 2 are encompassed in Patent Claim 4.

Regarding application claim 6, all the limitations of application claim 6 are encompassed in Patent Claim 1 (lines 15-17).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 10,288,896 in view of and Parulski et al. (US 7,859,588) further in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33) and Yonezawa et al. (US 8,467,137).
Regarding claim 8, Patent Claims 1, 3, 4, Parulski et al. and Applicant Admitted Prior Art fail to disclose wherein the five lens elements further include a third lens element with negative refractive power, a fourth lens element with positive refractive power, and a fifth lens element with negative refractive power.
However, Yonezwawa et al. discloses wherein the five lens elements further include a third lens element with negative refractive power (third lens L3 with negative refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53), a fourth lens element with positive refractive power (fourth lens L4 with positive refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53), and a fifth lens element with negative refractive power (fifth lens L5 with negative refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claims 1, 3, 4, Parulski et al. and Applicant Admitted Prior Art by the teaching of Yonezawa et al. in order to provide an imaging lens unit for a solid-state image sensor which features miniaturization, high performance and low cost (column 1, line 65 – column 2, line2).

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of U.S. Patent No. 10,288,896 in view of and Parulski et al. (US 7,859,588) further in view of Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33) and Yonezawa et al. (US 8,467,137).
Regarding claim 10, Patent Claims 1, 3, 4, and Parulski et al. and Applicant Admitted Prior Art fail to disclose wherein the five lens elements include, in order from an object side to an image side, a first lens element L1 with positive refractive power and a focal length f1, a second lens element L2 with negative refractive power, a third lens element L3, a fourth lens element L4, and a fifth lens element L5.
However, Yonezwawa et al. discloses wherein the five lens elements include, in order from an object side to an image side, a first lens element L1 with positive refractive power (first lens L1 with positive refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53) and a focal length f1, a second lens element L2 with negative refractive power (second lens L2 with negative refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53), a third lens element L3 (third lens L3, figure 1, column 2, lines 3-15; column 3, lines 35-53), a fourth lens element L4 (fourth lens L4, figure 1, column 2, lines 3-15; column 3, lines 35-53), and a fifth lens element L5 (fifth lens L5, figure 1, column 2, lines 3-15; column 3, lines 35-53).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boland et al., Sato and Parulski et al. and Applicant Admitted Prior Art by the teaching of Yonezawa et al. in order to provide an imaging lens unit for a solid-state image sensor which features miniaturization, high performance and low cost (column 1, line65 – column 2, line2).

Regarding claim 11, Yonezwawa et al. discloses wherein the five lens elements further include a third lens element with negative refractive power (third lens L3 with negative refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53), a fourth lens element with positive refractive power (fourth lens L4 with positive refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53), and a fifth lens element with negative refractive power (fifth lens L5 with negative refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (US 2010/0328471) in view of Sato US (6,693,750) further in view of Parulski et al. (US 7,859,588) and Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33).
Regarding claim 1, Boland et al. discloses a camera system (paragraph [0007]), comprising:
(a)    a Wide camera that includes Wide lens with an effective focal length EFLw and a total track lengths TTLw (paragraph [0021]); and
(b)    a Tele camera that includes Tele lens with an effective focal length EFLT and a total track lengths TTLT (paragraph [0021]);
wherein the camera system is a dual-aperture zoom camera (paragraph [0007]).
Boland et al. fails to disclose a Tele camera that includes a Tele lens with five lens along a Tele lens optical axis and a F number smaller than 3.2.
However, Sato discloses a telephoto zoom lens having five lenses along optical axis (figure 1, column 10, line 45 – column 11, line 27) and having the f-number of 3 or less (column 3, lines 7-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boland et al. by the teaching of Sato in order to provide a zoom lens system having a relative small thickness along the optical axis (column 3, lines 7-17).
Boland et al. and Sato fail to disclose wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.
 However, Parulski et al. discloses a dual lens camera which includes telephoto lens 616 associated image sensor 618 (i.e., Tele camera) and wide angle lens 612 associated image sensor 614 (i.e., Wide camera), the Tele camera and Wide cameras have the same the “z” dimension 630, this indicates that the height different between Tele camera and Wide cameras is zero which is smaller than 1.65 mm (figures 15A-16B, column 23, line 28 to column 24, line 35), which corresponds to limitation “wherein a height difference between the Tele and Wide cameras is equal to or smaller than 1.65 mm.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boland et al. and Sato by the teaching of Parulski et al. in order to avoid the light blocking due to the height of the adjacent camera higher.
Boland et al., Sato and Parulski et al. fail to disclose wherein a ratio e = EFLT / EFLW is in the range 1.3-2.0, and wherein EFLW is in the range 2.5-6mm and wherein EFLT is in the range 5-12mm.
However, Applicant Admitted Prior Art (Specification, Back Ground Section, Figure 1, page 1, line 20 to page 2, line 33) discloses EFLW is 3.5 mm (i.e., in the range 2.5-6mm) and EFLT is 7 mm (i.e., in the range 5-12mm); the ratio e = EFLT / EFLW = 7/3.5 = 2 (i.e., in the range 1.3-2.0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boland et al., Sato and Parulski et al. by the teaching of Applicant Admitted Prior Art in order to obtain compact dual-lens digital cameras.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. (US 2010/0328471) in view of Sato US (6,693,750) further in view of Parulski et al. (US 7,859,588) and Applicant Admitted Prior Art (Specification, Back Ground Section, page 1, line 20 to page 2, line 33) and Yonezawa et al. (US 8,467,137).
Regarding claim 7, Boland et al., Sato and Parulski et al. and Applicant Admitted Prior Art fail to disclose wherein the five lens elements include, in order from an object side to an image side, a first lens element L1 with positive refractive power and a focal length f1, a second lens element L2 with negative refractive power, a third lens element L3, a fourth lens element L4, and a fifth lens element L5.
However, Yonezwawa et al. discloses wherein the five lens elements include, in order from an object side to an image side, a first lens element L1 with positive refractive power (first lens L1 with positive refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53) and a focal length f1, a second lens element L2 with negative refractive power (second lens L2 with negative refractive power, figure 1, column 2, lines 3-15; column 3, lines 35-53), a third lens element L3 (third lens L3, figure 1, column 2, lines 3-15; column 3, lines 35-53), a fourth lens element L4 (fourth lens L4, figure 1, column 2, lines 3-15; column 3, lines 35-53), and a fifth lens element L5 (fifth lens L5, figure 1, column 2, lines 3-15; column 3, lines 35-53).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Boland et al., Sato and Parulski et al. and Applicant Admitted Prior Art by the teaching of Yonezawa et al. in order to provide an imaging lens unit for a solid-state image sensor which features miniaturization, high performance and low cost (column 1, line65 – column 2, line 2).

Allowable Subject Matter
Claims 9, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo (US 7,933,071) discloses dual lenses system and digital camera module including the same.
Ryu (US 2013/0301141) discloses telephoto zoom lens system and photographing apparatus having the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        6/2/2022